Appeal by defendant from a judgment of the Supreme Court, Kings County (Hellenbrand, J.), rendered January 19,1979, convicting him of robbery in the second degree, upon his plea of guilty, and imposing sentence. Judgment affirmed. We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious issues on this appeal. Counsel’s application for leave to withdraw as counsel is granted (Anders v California, 386 US 738; People vPaige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Lazer, J. P., Mangano, Brown and Niehoff, JJ., concur.